OPINION — AG — THE PROPOSED AMENDMENT CLEARLY VIOLATES THE UNDERSCORED PORTION OF THE ABOVE QUOTED CONSTITUTIONAL PROVISIONS. A PLAINTIFF HAS A CONSTITUTIONAL RIGHT TO SUE A FOREIGN CORPORATION "IN THE COUNTY WHERE AN AGENT OF SUCH CORPORATION MAY BE FOUND" (C.F. 18 O.S. 1961 471 [18-471], 18 O.S. 1961 475.1 [18-475.1], 18 O.S. 1961 475.2 [18-475.2]). UNDER THE PROPOSED AMENDMENT, IF SUIT IS FILED AGAINST A FOREIGN CORPORATION IN SUCH A COUNTY, BUT SUCH COUNTY IS OTHER THAN THE COUNTY IN WHICH THE CAUSE AROSE OR THE PLAINTIFF RESIDED, SAID CORPORATION COULD HAVE THE SUIT TRANSFERRED. THIS OBVIOUSLY IN DEROGATION OF THE STATE CONSTITUTION. IT IS THEREFORE THE OPINION OF THE ATTORNEY GENERAL THAT HOUSE BILL NO. 861, AS DRAFTED, IS UNCONSTITUTIONAL. ARTICLE IX, SECTION 43, 12 O.S. 1961 140 [12-140] (BURCK BAILEY)